Citation Nr: 0216809	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  99-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a initial rating higher than 50 percent for 
posttraumatic stress disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active military service from December 1966 
to September 1968.  

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that granted entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
and assigned a 50 percent evaluation.  The veteran has 
voiced dissatisfaction with the initial rating assigned and 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned 
by the RO.


REMAND

On a VA Form 9 received at the RO in September 1999, the 
veteran requested a travel board hearing.  In June 2000, the 
RO received an amended request reflecting that the veteran 
desired a hearing in Washington D.C.; however, in a written 
statement dated in October 2002, the veteran's 
representative mentioned that the veteran desired a hearing 
at the Boston RO before a traveling Board member.  

On the above mentioned VA Form 9, the veteran also 
essentially claimed unemployability due to PTSD.  This claim 
is referred to the RO for appropriate action..  




For the above reasons, the case is remanded for the 
following action:

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2002) and 
38 C.F.R. § 20.704 (2002).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




